Exhibit 10.1

 

Execution Version

 

VOTING AGREEMENT

 

This VOTING AGREEMENT, dated as of July 11, 2016 (this “Agreement”), is by and
among Plains All American Pipeline, L.P., a Delaware limited partnership
(“PAA”), Plains GP Holdings, L.P., a Delaware limited partnership (“PAGP”), and
the shareholders of PAGP named on Schedule I hereto (each such shareholder, a
“Shareholder” and, collectively, the “Shareholders”).

 

RECITALS:

 

WHEREAS, concurrently with the execution of this Agreement, PAA GP Holdings LLC,
a Delaware limited liability company (“PAGP GP”), PAGP, Plains All American GP
LLC, a Delaware limited liability company (“GP LLC”), Plains AAP, L.P., a
Delaware limited partnership (“AAP”), PAA GP LLC, a Delaware limited liability
company (“PAA GP”), and PAA are entering into a Simplification Agreement, dated
as of the date hereof (as amended, supplemented, restated or otherwise modified
from time to time, the “Simplification Agreement”), pursuant to which, among
other things, in exchange for the issuance by PAA to AAP of common units
representing limited partner interests in PAA (“PAA Common Units”), AAP will
contribute to PAA the incentive distribution rights it owns in PAA and PAA GP’s
2.0% economic general partner interest in PAA will be converted into a
non-economic general partner interest in PAA; and

 

WHEREAS, as of the date hereof, each Shareholder is the record and beneficial
owner in the aggregate of, and has the right to vote and dispose of, the number
of Class A Shares representing limited partner interests in PAGP (“PAGP Class A
Shares”) and Class B Shares representing limited partner interests in PAGP
(“PAGP Class B Shares” and, together with the PAGP Class A Shares, the “PAGP
Shares”) set forth opposite such Shareholder’s name on Schedule I hereto;

 

WHEREAS, the PAGP GP LLC Agreement, PAGP Partnership Agreement and AAP
Partnership Agreement (each as defined in the Simplification Agreement)
eliminate certain fiduciary duties of the Shareholders with respect to, among
other things, the matters contemplated hereby; and

 

WHEREAS, as a material condition and inducement to PAA to enter into the
Simplification Agreement, PAA has required that the Shareholders agree, and each
Shareholder has agreed, to enter into this agreement and abide by the covenants
and obligations with respect to the Covered Shares (as hereinafter defined) set
forth herein.

 

NOW THEREFORE, in consideration of the foregoing and the mutual representations,
warranties, covenants and agreements herein contained, and intending to be
legally bound hereby, the parties hereto agree as follows:

 

1

--------------------------------------------------------------------------------


 

ARTICLE 1

 

GENERAL

 

Section 1.1                                    Defined Terms.  The following
capitalized terms, as used in this Agreement, shall have the meanings set forth
below. Capitalized terms used but not otherwise defined herein shall have the
meanings ascribed thereto in the Simplification Agreement.

 

“Covered Shares” means, with respect to each Shareholder, such Shareholder’s
Existing Shares, together with any PAGP Shares that such Shareholder acquires,
either beneficially or of record, or has the right to vote (by contract or
otherwise) or the right to direct the voting, on or after the date hereof,
including any PAGP Shares received as dividends or distributions, as a result of
a split, reverse split, combination, merger, conversion, consolidation,
reorganization, reclassification, recapitalization or similar transaction, as a
result of any exchange of other securities for PAGP Shares, or upon exercise,
exchange or conversion of any option, warrant or other security or instrument
exercisable or exchangeable for, or convertible into, PAGP Shares.

 

“Existing Shares” means, with respect to each Shareholder, all PAGP Shares
owned, either beneficially or of record, by such Shareholder on the date of this
Agreement.

 

“Permitted Transfer” means (i) a Transfer by a Shareholder (or an Affiliate
thereof) to an Affiliate of such Shareholder, provided that such transferee
Affiliate, prior to the effectiveness of, and as a condition to, such Transfer,
shall have executed and delivered to PAA and PAGP a written agreement, in form
and substance acceptable to PAA in its sole discretion, to assume all of such
transferring Shareholder’s obligations hereunder in respect of the Covered
Shares subject to such Transfer and to be bound by, and comply with, the terms
of this Agreement, with respect to the Covered Shares subject to such Transfer,
and all other Covered Shares owned beneficially or of record from time to time
by such transferee Affiliate, to the same extent as such Shareholder is bound
hereunder, and to make each of the representations and warranties hereunder in
respect of the Covered Shares transferred as the Shareholder shall have made
hereunder and (ii) an exchange by a Shareholder of, among other things, a number
of its PAGP Class B shares for a corresponding number of PAGP Class A shares
pursuant to the terms of the AAP Partnership Agreement; provided, however, for
the avoidance of doubt, that any PAGP Class A Shares received upon such exchange
shall be considered for all purposes Covered Shares under this Agreement from
and after such exchange of the Covered Shares.

 

“Transfer” means, directly or indirectly, to sell, transfer, assign, pledge,
encumber, hypothecate or otherwise dispose of (whether by merger, conversion or
consolidation (including by conversion into securities or other consideration as
a result of such merger, conversion or consolidation), by tendering into any
tender or exchange offer, by testamentary disposition, by operation of law or
otherwise), either voluntarily or involuntarily, or to enter into any contract,
option or other arrangement or understanding with respect to the voting of or
sale, transfer, conversion, assignment, pledge, encumbrance, hypothecation or
other disposition of (whether by merger, conversion or consolidation (including
by conversion into securities or other consideration as a result of such merger,
conversion or consolidation), by tendering into any tender or exchange offer, by
testamentary disposition, by operation of law or otherwise).

 

2

--------------------------------------------------------------------------------


 

ARTICLE 2

 

VOTING

 

Section 2.1                                    Agreement to Vote Covered Shares.
Each Shareholder hereby irrevocably and unconditionally agrees that, during the
term of this Agreement, at any meeting of the shareholders of PAGP, however
called, including any adjournment or postponement thereof, and in connection
with any action by consent of the shareholders of PAGP (or any class or
subdivision thereof) in lieu of a meeting thereof, the Shareholder shall:

 

(a)                                 appear at each such meeting and cause its
Covered Shares to be counted as present thereat for purposes of calculating a
quorum; and

 

(b)                                 (x) in the case of a meeting, vote (or cause
to be voted), in person or by proxy, all of the Covered Shares, or (y) in the
case of a proposed action by consent in lieu of a meeting, duly deliver (or
cause to be duly delivered) promptly (and in any event within 48 hours after the
receipt of the proposed action by consent) a consent in respect of all of the
Covered Shares:

 

(i)                                     in favor of the approval or adoption of,
or consent to, the Simplification Agreement, the Transactions and any other
action requested by PAGP in furtherance thereof or in connection therewith;

 

(ii)                                  against the approval or adoption of any
action, agreement, transaction or proposal that is intended, or could reasonably
be expected, to result in a material breach of any covenant, agreement,
representation, warranty or any other obligation of PAGP contained in the
Simplification Agreement or of such Shareholder contained in this Agreement; and

 

(iii)                               against any action, agreement, transaction
or proposal that is intended, would reasonably be expected, or the result of
which could reasonably be expected, to materially impede, interfere with, delay,
postpone, discourage, frustrate the purposes of or adversely affect any of the
Transactions or any action contemplated by the Simplification Agreement.

 

The obligations of each Shareholder specified in this Section 2.1 shall apply
whether or not the PAGP Board (or any committee or subcommittee thereof) changes
its recommendation with respect to the Shareholder Proposal. Further, while all
other voting and other obligations of each Shareholder with respect to the
Shareholder Proposal shall apply, no Shareholder is required to act by written
consent with respect to the matters specifically subject to the Shareholder
Proposal.

 

Section 2.2                                    No Inconsistent Agreements.  Each
Shareholder hereby represents, covenants and agrees that, except for this
Agreement, such Shareholder (a) has not entered into, and shall not enter into
at any time while this Agreement remains in effect, any voting agreement or
voting trust with respect to its Covered Shares, (b) has not granted, and shall
not grant at any time while this Agreement remains in effect, a proxy, consent
or power of attorney with respect to its Covered Shares (except pursuant to
Section 2.3 hereof) and (c) has not taken and shall not

 

3

--------------------------------------------------------------------------------


 

take any action that would make any representation or warranty of such
Shareholder contained herein untrue or incorrect in any material respect or have
the effect of preventing or disabling such Shareholder from performing in any
material respect any of its obligations under this Agreement.

 

Section 2.3                                    Proxy.  In order to secure the
obligations set forth herein, each Shareholder hereby irrevocably appoints PAA,
or any nominee thereof, with full power of substitution and resubstitution, as
its true and lawful proxy and attorney-in-fact, in the event that such
Shareholder does not comply with its obligations in Section 2.1, to vote or
execute written consents with respect to such Shareholder’s Covered Shares in
accordance with Section 2.1 hereof and with respect to any proposed
postponements or adjournments of any meeting of the shareholders of PAGP at
which any of the matters described in Section 2.1 hereof are to be considered.
Each Shareholder hereby affirms that this proxy is coupled with an interest and
shall be irrevocable, except upon termination of this Agreement, and such
Shareholder will take such further action or execute such other instruments as
may be necessary to effectuate the intent of this proxy and hereby revokes any
proxy previously granted by such Shareholder with respect to any of its Covered
Shares. PAA may, with the prior consent of PAGP, terminate this proxy with
respect to any Shareholder at any time at its sole election by written notice
provided to such Shareholder.

 

ARTICLE 3

 

REPRESENTATIONS AND WARRANTIES

 

Section 3.1                                    Representations and Warranties of
the Shareholders.  Each Shareholder (except to the extent otherwise provided
herein) hereby represents and warrants to PAGP and PAA, severally for itself and
with respect to its Covered Shares only, and not jointly with the other
Shareholders or with respect to the Covered Shares of any other Shareholder, as
follows:

 

(a)                                 Authorization; Validity of Agreement;
Necessary Action. Such Shareholder has the requisite power and authority and/or
capacity to execute and deliver this Agreement and to carry out its obligations
hereunder. The execution and delivery by such Shareholder of this Agreement and
the performance by it of the obligations hereunder have been duly and validly
authorized by such Shareholder and no other actions or proceedings are required
on the part of such Shareholder to authorize the execution and delivery of this
Agreement or the performance by such Shareholder of its obligations hereunder.
This Agreement has been duly executed and delivered by such Shareholder and,
assuming the due authorization, execution and delivery of this Agreement by
PAGP, constitutes a legal, valid and binding agreement of such Shareholder,
enforceable against it in accordance with its terms, subject to bankruptcy,
insolvency, fraudulent transfer, reorganization, moratorium and similar laws of
general applicability relating to or affecting creditors’ rights and to general
equitable principles.

 

(b)                                 Ownership. Such Shareholder is the record
and beneficial owner of, and has good title to, its Existing Shares, free and
clear of any liens, except as may be provided for in this Agreement. All of such
Shareholder’s Covered Shares from the date

 

4

--------------------------------------------------------------------------------


 

hereof through and on the Closing Date will be beneficially or legally owned by
such Shareholder, except in the case of a Permitted Transfer of any Covered
Shares (in which case this representation shall, with respect to such Covered
Shares, be made by the transferee of such Covered Shares). Except as provided
for in this Agreement, such Shareholder has and will have at all times through
the Closing Date sole voting power (including the right to control such vote as
contemplated herein), sole power of disposition, sole power to issue
instructions with respect to the matters set forth in Article 2 hereof, and sole
power to agree to all of the matters set forth in this Agreement, in each case
with respect to all of such Shareholder’s Existing Shares and with respect to
all of such Shareholder’s Covered Shares at any time through the Closing Date,
except in the case of a Permitted Transfer (in which case this representation
shall, with respect to such Covered Shares, be made by the transferee of such
Covered Shares). Except for the Existing Shares and any Covered Shares that may
be acquired upon exchange of other securities for PAGP Shares, such Shareholder
does not, directly or indirectly, legally or beneficially own or have any
option, warrant or other right to acquire any securities of PAGP that are or may
by their terms become entitled to vote or any securities that are convertible or
exchangeable into or exercisable for any securities of PAGP that are or may by
their terms become entitled to vote, nor is such Shareholder subject to any
contract, agreement, arrangement, understanding or relationship, other than this
Agreement, that obligates it to vote, acquire or dispose of any securities of
PAGP.

 

(c)                                  No Violation. Neither the execution and
delivery of this Agreement by such Shareholder nor its performance of its
obligations under this Agreement will (i) result in a violation or breach of, or
conflict with any provisions of, or constitute a default (or an event which,
with notice or lapse of time or both, would constitute a default) under, or
result in the termination or cancellation of, or give rise to a right of
purchase under, or result in the creation of any lien (other than under this
Agreement) upon any of the properties, rights or assets (including but not
limited to its Existing Shares) owned by such Shareholder under, any of the
terms, conditions or provisions of any note, bond, mortgage, indenture, deed of
trust, license, contract, lease, agreement or other instrument or obligation of
any kind to which such Shareholder is a party or by which it or any of its
properties, rights or assets may be bound, (ii) violate any Law applicable to
such Shareholder or any of its properties, rights or assets, or (iii) result in
a violation or breach of or conflict with its organizational and governing
documents, except in the case of clause (i) as would not reasonably be expected
to prevent or materially delay the ability of such Shareholder to perform its
obligations hereunder.

 

(d)                                 Consents and Approvals. No consent,
approval, order or authorization of, or registration, declaration or filing
with, any Governmental Entity is necessary to be obtained or made by such
Shareholder in connection with its execution, delivery and performance of this
Agreement, except for any reports under Sections 13(d) and 16 of the Exchange
Act as may be required in connection with this Agreement and the transactions
contemplated hereby.

 

(e)                                  Reliance by PAGP and PAA. Such Shareholder
understands and acknowledges that each of PAGP and PAA is entering into the
Simplification Agreement in reliance upon such Shareholder’s execution and
delivery of this Agreement and the

 

5

--------------------------------------------------------------------------------


 

representations, warranties, covenants and obligations of such Shareholder
contained herein.

 

(f)                                   Adequate Information. Such Shareholder
acknowledges that it is a sophisticated party with respect to its Covered Shares
and has adequate information concerning the business and financial condition of
PAGP to make an informed decision regarding the transactions contemplated by
this Agreement and has, independently and without reliance upon PAGP and based
on such information as such Shareholder has deemed appropriate, made its own
analysis and decision to enter into this Agreement. Such Shareholder
acknowledges that PAGP has not made and is not making any representation or
warranty, whether express or implied, of any kind or character except as
expressly set forth in this Agreement.

 

Section 3.2                                    Representations and Warranties of
PAGP.  PAGP hereby represents and warrants to each Shareholder and PAA that the
execution and delivery of this Agreement by PAGP and the consummation of the
transactions contemplated hereby have been duly authorized by all necessary
action on the part of the board of directors of PAGP GP. PAGP acknowledges that
no Shareholder has made and no Shareholder is making any representation or
warranty of any kind except as expressly set forth in this Agreement.

 

Section 3.3                                    Representations and Warranties of
PAA.  PAA hereby represents and warrants to each Shareholder and PAGP that the
execution and delivery of this Agreement by PAA and the consummation of the
transactions contemplated hereby have been duly authorized by all necessary
action on the part of the board of directors of GP LLC. PAA acknowledges that no
Shareholder has made and no Shareholder is making any representation or warranty
of any kind except as expressly set forth in this Agreement.

 

ARTICLE 4

 

OTHER COVENANTS

 

Section 4.1                                    Prohibition on Transfers, Other
Actions.

 

(a)                                 Each Shareholder hereby agrees, except for a
Permitted Transfer, not to (i) Transfer any of the Covered Shares, beneficial
ownership thereof or any other interest therein, (ii) enter into any agreement,
arrangement or understanding, or take any other action, that violates or
conflicts with, or would reasonably be expected to violate or conflict with, or
would reasonably be expected to result in or give rise to a violation of or
conflict with, such Shareholder’s representations, warranties, covenants and
obligations under this Agreement, or (iii) take any action that would restrict
or otherwise affect such Shareholder’s legal power, authority and right to
comply with and perform its covenants and obligations under this Agreement. Any
Transfer in violation of this provision shall be null and void.

 

(b)                                 Each Shareholder agrees that if it attempts
to Transfer (other than a Permitted Transfer), vote, provide consent in lieu of
a meeting or provide any other Person with the authority to vote or provide
consent with respect to any of the Covered

 

6

--------------------------------------------------------------------------------


 

Shares other than in compliance with this Agreement, such Shareholder shall be
deemed to have unconditionally and irrevocably (during the term of this
Agreement) instructed PAGP to not, (i) permit any such Transfer on its books and
records, (ii) issue a book-entry interest or a new certificate representing any
of the Covered Shares, or (iii) record such vote or consent unless and until
such Shareholder has complied in all respects with the terms of this Agreement.

 

(c)                                  Each Shareholder agrees that it shall not,
and shall cause each of its controlled Affiliates to not, become a member of a
“group” (as that term is used in Section 13(d) of the Exchange Act) that such
Shareholder or such Affiliate is not currently a part of and that has not been
disclosed in a filing with the SEC prior to the date hereof (other than as a
result of entering into this Agreement) for the purpose of opposing or competing
with, or otherwise interfering with, impeding or delaying the consummation of,
the transactions contemplated by the Simplification Agreement.

 

(d)                                 Each Shareholder agrees not to take any
action that would make any of its representations or warranties contained herein
untrue or incorrect in any material respect or would reasonably be expected to
have the effect of preventing, impeding,  interfering with, delaying or
otherwise adversely affecting in any respect its due and timely performance of
its obligations under or contemplated by this Agreement.

 

Section 4.2                                    Further Assurances.  Each of the
parties hereto agrees that it will use its best efforts to do all things
reasonably necessary to effectuate this Agreement and the transactions
contemplated hereby.

 

Section 4.3                                    Waiver of Appraisal Rights and
Claims.  Each Shareholder hereby waives any and all rights of appraisal or
rights to dissent from the consummation of the Transactions and any other action
contemplated by the Simplification Agreement.  Without limiting the foregoing,
each Shareholder agrees not to commence, join in, facilitate, assist or
encourage, and agrees to take all actions necessary to opt out of, any class in
any class action with respect to, any claim, derivative or otherwise, against
PAGP, the general partner of PAGP and their respective affiliates, or any of
their respective officers, directors, managers, employees, or agents, and their
respective successors and assigns, (a) challenging the validity of, or seeking
to enjoin the operation of, any provision of this Agreement, (b) alleging any
breach of the organizational documents of PAGP, its general partner or any of
their affiliates, in connection with the evaluation, negotiation or entry into,
or the performance by any party of its obligations under, the Simplification
Agreement, or (c) alleging that the evaluation, negotiation or entry into, or
the performance by any party of its obligations under, the Simplification
Agreement would result in a violation of law.

 

Section 4.4                                    Shareholder Capacity.  Each
Shareholder has entered into this Agreement solely in its capacity as a
beneficial owner of Covered Shares.  None of the provisions of this Agreement
shall be construed to prohibit, limit or restrict any Representative of a
Shareholder who is an officer of PAGP GP or GP LLC or a member of the PAGP GP
Board or the Board of Directors of GP LLC from exercising his or her duties to
PAGP or PAA by taking any action whatsoever in his or her capacity as an officer
or director, including with respect to the Simplification Agreement and the
Transactions.

 

7

--------------------------------------------------------------------------------


 

ARTICLE 5

 

MISCELLANEOUS

 

Section 5.1                                    Termination.  This Agreement
shall remain in effect until the earliest to occur of (a) the Closing Date,
(b) the valid termination of the Simplification Agreement in accordance with the
terms thereof, and (c) the mutual written consent of all of the parties hereto
to terminate this Agreement, upon which, in each case, this Agreement shall
terminate and be of no further force and effect with respect to all parties
hereto.  In addition, PAGP and PAA may mutually agree to terminate this
Agreement with respect to all or any portion of any Shareholder’s Covered Shares
by delivering a written notice to such Shareholder stating the portion of such
Shareholder’s Covered Shares with respect to which this Agreement is terminated
(in which case such Shareholder’s obligations hereunder shall terminate only
with respect to the portion of its Covered Shares so identified). For the
avoidance of doubt, unless and until this Agreement is terminated in accordance
with this Section 5.1, the agreements set forth herein, including the
irrevocable proxy in Section 2.3, shall remain in full force and effect without
regard to any Change in Recommendation or any other occurrence.  Nothing in this
Section 5.1 and no termination of this Agreement shall relieve or otherwise
limit any party of liability for any breach of this Agreement occurring prior to
such termination.

 

Section 5.2                                    No Ownership Interest.  Nothing
contained in this Agreement shall be deemed to vest in PAGP or PAA any direct or
indirect ownership or incidence of ownership of or with respect to any Covered
Shares. All rights, ownership and economic benefit relating to the Covered
Shares of any Shareholder shall remain vested in and belong to such Shareholder,
and PAGP and PAA shall have no authority to direct such Shareholder in the
voting or disposition of any of its Covered Shares, except as otherwise provided
herein.

 

Section 5.3                                    Publicity.  Each Shareholder
hereby permits PAGP to include and disclose in the Proxy Statement, and in such
other schedules, certificates, applications, agreements or documents as such
entities reasonably determine to be necessary or appropriate in connection with
the consummation of the Transactions and the other actions contemplated by the
Simplification Agreement such Shareholder’s identity and ownership of the
Covered Shares and the nature of such Shareholder’s commitments, arrangements
and understandings pursuant to this Agreement. PAGP hereby permits each
Shareholder to disclose this Agreement and the transactions contemplated by the
Simplification Agreement in any reports required to be filed by such Shareholder
or any of its Affiliates under Sections 13(d) and 16 of the Exchange Act.

 

Section 5.4                                    Notices.  All notices and other
communications hereunder shall be in writing and shall be deemed given (a) upon
personal delivery to the party to be notified; (b) when received when sent by
facsimile by the party to be notified, provided, however, that notice given by
facsimile shall not be effective unless either (i) a duplicate copy of such fax
notice is promptly given by one of the other methods described in this
Section 5.4 or (ii) the receiving party delivers a written confirmation of
receipt for such notice by fax or any other method described in this
Section 5.4; or (c) when delivered by a courier (with confirmation of delivery);
in each case to the party to be notified at the following address:

 

8

--------------------------------------------------------------------------------


 

If to PAGP, to:

 

Plains GP Holdings, L.P.
c/o PAA GP Holdings LLC
333 Clay Street, Suite 1600
Houston, TX 77002
Facsimile: 713-646-4313
Attn: General Counsel

 

with a copy (which shall not constitute notice) to:

 

Vinson & Elkins L.L.P.
1001 Fannin Street, Suite 2500
Houston, TX 77002
Facsimile: 713-615-5861
Attn: David Oelman and Alan Beck

 

Baker Botts L.L.P.
910 Louisiana Street
Houston, TX 77002
Facsimile: 713.229.2727
Attn: Joshua Davidson and Jason Rocha

 

If to PAA, to:

 

Plains All American Pipeline, L.P.
c/o Plains All American GP LLC
333 Clay Street, Suite 1600
Houston, TX 77002
Facsimile: 713-646-4313

 

Attn: General Counsel and Chairman, Conflicts Committee

 

With a copy, that shall not constitute notice, to:

 

Vinson & Elkins L.L.P.
1001 Fannin Street, Suite 2500
Houston, TX 77002
Facsimile: 713-615-5861
Attn: David Oelman and Alan Beck

 

Richards Layton & Finger, P.A.
920  N. King Street
Wilmington, DE 19801
Facsimile: 302-498-7701
Attn: Srinivas Raju or Gregory Ladner

 

9

--------------------------------------------------------------------------------


 

If to any Shareholder, to the address set forth below such Shareholder’s name on
Schedule I hereto.

 

Section 5.5                                    Interpretation.  The words
“hereof,” “herein” and “hereunder” and words of similar import when used in this
Agreement shall refer to this Agreement as a whole and not to any particular
provision of this Agreement, and Section references are to this Agreement unless
otherwise specified. Whenever the words “include,” “includes” or “including” are
used in this Agreement, they shall be deemed to be followed by the words
“without limitation.” The meanings given to terms defined herein shall be
equally applicable to both the singular and plural forms of such terms. The
headings contained in this Agreement are for reference purposes only and shall
not affect in any way the meaning or interpretation of this Agreement. This
Agreement is the product of negotiation by the parties having the assistance of
counsel and other advisers. It is the intention of the parties that this
Agreement not be construed more strictly with regard to one party than with
regard to the others.

 

Section 5.6                                    Counterparts.  This Agreement may
be executed in two or more counterparts, each of which shall be an original,
with the same effect as if the signatures thereto and hereto were upon the same
instrument, and shall become effective when one or more counterparts have been
signed by each of the parties and delivered (by telecopy, electronic delivery or
otherwise) to the other parties.  Signatures to this Agreement transmitted by
facsimile transmission, by electronic mail in “portable document format”
(“.pdf”) form, or by any other electronic means intended to preserve the
original graphic and pictorial appearance of a document, will have the same
effect as physical delivery of the paper document bearing the original
signature.

 

Section 5.7                                    Entire Agreement.  This Agreement
and, solely to the extent of the defined terms referenced herein, the
Simplification Agreement, together with the schedule annexed hereto, constitute
the entire agreement, and supersede all other prior agreements and
understandings, both written and oral, between the parties, or any of them, with
respect to the subject matter hereof and thereof, and this Agreement is not
intended to grant standing to any person other than the parties hereto;
provided, however, that nothing contained in this Agreement shall supersede or
replace the transfer restrictions set forth in the governing documents for PAGP
and AAP, which provisions shall remain in full force and effect according to
their terms.

 

Section 5.8                                    Governing Law. This Agreement and
the performance of the transactions contemplated hereby and obligations of the
parties hereunder will be governed by and construed in accordance with the laws
of the State of Delaware, without giving effect to any choice of Law
principles.  Each of the parties agrees that this Agreement (i) involves at
least $100,000.00 and (ii) has been entered into by the parties in express
reliance on 6 Del. C., § 2708.  Each of the parties hereto irrevocably and
unconditionally confirms and agrees that it is and shall continue to be
(a) subject to the jurisdiction of the courts of the State of Delaware and of
the federal courts sitting in the State of Delaware, and (b) subject to service
of process in the State of Delaware.  Each party hereto hereby irrevocably and
unconditionally (i) consents and submits to the exclusive personal jurisdiction
and venue of the Delaware Court of Chancery (or, if the Delaware Court of
Chancery lacks jurisdiction, any federal or state court located in the State of
Delaware) (the “Delaware Courts”) for any actions, suits or proceedings arising
out of or relating to this Agreement or the transactions contemplated by this
Agreement (and agrees not to commence any

 

10

--------------------------------------------------------------------------------


 

litigation relating thereto except in such courts), (ii) waives any objection to
the laying of venue of any such litigation in the Delaware Courts and agrees not
to plead or claim in any Delaware Court that such litigation brought therein has
been brought in any inconvenient forum, and (c) acknowledges and agrees that any
controversy that may arise under this Agreement is likely to involve complicated
and difficult issues, and therefore each such party hereby irrevocably and
unconditionally waives any right such party may have to a trial by jury in
respect of any litigation directly or indirectly arising or relating to this
Agreement or the transactions contemplated by this Agreement.  Each of the
parties hereby further irrevocably and unconditionally confirms and agrees, to
the extent such party is not otherwise subject to service of process in the
State of Delaware, to appoint and maintain an agent in the State of Delaware as
such party’s agent for acceptance of legal process and to notify the other
parties of the name and address of such agent, and that service of process may,
to the fullest extent permitted by law, also be made on such party by prepaid
certified mail with a proof of mailing receipt validated by the United States
Postal Service constituting evidence of valid service, and that service made
pursuant to this sentence shall, to the fullest extent permitted by law, have
the same legal force and effect as if served upon such party personally within
the State of Delaware.

 

Section 5.9                                    Amendment; Waiver.  The
obligations of any Shareholder hereunder may not be modified or amended except
by an instrument in writing signed by PAGP and by each Shareholder with respect
to which such modification or amendment will be effective. Each party may waive
any right of such party hereunder by an instrument in writing signed by such
party and delivered to the party benefiting from such waiver. Notwithstanding
anything to the contrary set forth herein, no amendment or waiver of any party
hereunder shall be permitted or effective without the prior written consent of
PAA.

 

Section 5.10                             Specific Enforcement.  The parties
acknowledge and agree that the parties would be damaged irreparably in the event
that the obligations to consummate the transactions contemplated hereby are not
performed in accordance with their specific terms or this Agreement is otherwise
breached, and that in addition to remedies, other than injunctive relief and
specific performance, that the parties may have under law or equity, the parties
shall be entitled to injunctive relief to prevent breaches of this Agreement and
to enforce specifically the terms and provisions hereof.  Each of the parties
hereto hereby waives (a) any defense in any action for specific performance that
a remedy at law would be adequate and (b) any requirement under any law to post
security as a prerequisite to obtaining equitable relief.

 

Section 5.11                             Severability.  To the fullest extent
permitted by law, any term or provision of this Agreement, or the application
thereof, that is invalid or unenforceable in any situation in any jurisdiction
shall not affect the validity or enforceability of the remaining terms and
provisions hereof or the validity or enforceability of the offending term or
provision in any other situation or in any other jurisdiction. If the final
judgment of a court of competent jurisdiction declares that any term or
provision hereof is illegal, void, invalid or unenforceable, the parties hereto
agree that the court making such determination shall have the power to limit the
term or provision, to delete specific words or phrases, or to replace any
illegal, void, invalid or unenforceable term or provision with a term or
provision that is legal, valid and enforceable and that comes closest to
expressing the intention of the illegal, void, invalid or unenforceable term or
provision, and this Agreement shall be enforceable as so modified. To the
fullest extent permitted by law, in the event such court does not exercise the
power granted to it in the prior

 

11

--------------------------------------------------------------------------------


 

sentence, the parties hereto shall replace such invalid or unenforceable term or
provision with a valid and enforceable term or provision that will achieve, to
the extent possible, the original economic, business and other purposes of such
invalid or unenforceable term as closely as possible in an acceptable manner in
order that the transactions contemplated hereby be consummated as originally
contemplated to the fullest extent possible.

 

Section 5.12                             Expenses.  Except as otherwise
expressly provided herein or in the Simplification Agreement, all costs and
expenses incurred in connection with this Agreement and the actions contemplated
hereby shall be paid by the party incurring such expenses, whether or not the
Transactions are consummated.  Notwithstanding anything to the contrary set
forth herein, in the event a party breaches its obligations under the terms of
this Agreement, the non-breaching party shall be entitled to reimbursement from
the breaching party of its fees and expenses (including attorneys’ fees) in
connection with any action by the non-breaching party to enforce its rights
hereunder.

 

Section 5.13                             Successors and Assigns; Third Party
Beneficiaries.

 

(a)                                 Except in connection with a Permitted
Transfer, neither this Agreement nor any of the rights, interests or obligations
hereunder shall be assigned by any of the parties hereto (whether by operation
of Law or otherwise) without the prior written consent of the other parties;
provided, however, that each of PAGP and PAA may transfer or assign its rights
and obligations under this Agreement, in whole or in part or from time to time
in part, to one or more of its Affiliates at any time. Any assignment in
violation of the foregoing shall be null and void. Subject to the preceding two
sentences, this Agreement will be binding upon, inure to the benefit of and be
enforceable by the parties and their respective successors and assigns.

 

(b)                                 This Agreement is not intended to and shall
not confer upon any Person (other than the parties hereto) any rights or
remedies hereunder.

 

[Signature pages follow.]

 

12

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each of the parties hereto has caused this Agreement to be
executed as of the date first written above by their respective officers
thereunto duly authorized.

 

 

PAGP:

 

 

 

PLAINS GP HOLDINGS, L.P.

 

 

 

 

By:

PAA GP Holdings LLC, its general partner

 

 

 

 

 

 

 

By:

/s/ Richard McGee

 

Name:

Richard McGee

 

Title:

Executive Vice President

 

 

 

 

 

 

 

PAA:

 

 

 

 

 

PLAINS ALL AMERICAN PIPELINE, L.P.

 

 

 

 

By:

PAA GP LLC, its general partner

 

 

 

 

By:

Plains AAP, L.P., its sole member

 

 

 

 

By:

Plains All American GP LLC, its general partner

 

 

 

 

 

 

 

By:

/s/ Richard McGee

 

Name:

Richard McGee

 

Title:

Executive Vice President

 

[Signature Page of PAGP to Voting Agreement]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each of the parties hereto has caused this Agreement to be
executed as of the date first written above by their respective officers
thereunto duly authorized.

 

 

SHAREHOLDERS:

 

 

 

EMG INVESTMENT, LLC

 

 

 

By: NGR MR Management LLC

 

 

 

 

 

/s/ John T. Raymond

 

By:

John T. Raymond

 

 

Chief Executive Officer

 

 

 

Address:

 

811 Main Street, Suite 4200

 

Houston, Texas 77002

 

Attn: John Raymond and Laura Tyson

 

Email:

jraymond@emgtx.com;

 

 

ltyson@emgtx.com

 

 

 

 

 

LYNX HOLDINGS I, LLC

 

 

 

 

 

/s/ John T. Raymond

 

By:

John T. Raymond, sole member

 

 

 

Address:

 

Lynx Holdings I, LLC

 

811 Main Street, Suite 4200

 

Houston, Texas 77002

 

Attention: John T. Raymond

 

Email: jraymond@emgtx.com

 

 

 

 

 

/s/ John T. Raymond

 

John T. Raymond

 

 

 

Address:

 

811 Main Street, Suite 4200

 

Houston, Texas 77002

 

Email: jraymond@emgtx.com

 

[Signature Page of Shareholders to Voting Agreement]

 

--------------------------------------------------------------------------------


 

 

 

OXY HOLDING COMPANY (PIPELINE), INC.

 

 

 

 

 

/s/ Ben Figlock

 

By:     Ben Figlock, Vice President

 

 

 

Address:

 

5 Greenway Plaza

 

Houston, Texas 77046

 

Attn: Marcia Backus and Nicole Clark

 

Email: Marcia_e._backus@oxy.com

 

            Nicole_clark@oxy.com

 

 

[Signature Page of Shareholders to Voting Agreement]

 

--------------------------------------------------------------------------------


 

 

KAFU HOLDINGS (QP), L.P.

 

 

 

By:

 

 

 

/s/ David Shladovsky

 

By: David Shladovsky

 

 

 

Address:

 

1800 Avenue of the Stars, 3rd Floor

 

Los Angeles, CA 90067

 

Attn: David Shladovsky

 

Email:  dshladovsky@kaynecapital.com

 

 

 

KAFU HOLDINGS II, L.P.

 

 

 

By: KAFU Holdings, LLC, its general partner

 

 

 

/s/ David Shladovsky

 

By: David Shladovsky

 

 

 

Address:

 

1800 Avenue of the Stars, 3rd Floor

 

Los Angeles, CA 90067

 

Attn: David Shladovsky

 

Email:  dshladovsky@kaynecapital.com

 

 

 

KAFU HOLDINGS, L.P.

 

 

 

By:

 

 

 

/s/ David Shladovsky

 

By: David Shladovsky

 

 

 

Address:

 

1800 Avenue of the Stars, 3rd Floor

 

Los Angeles, CA 90067

 

Attn: David Shladovsky

 

Email:  dshladovsky@kaynecapital.com

 

 

 

 

 

/s/ Robert V. Sinnott

 

Robert V. Sinnott

 

 

 

Address:

 

1800 Avenue of the Stars, 3rd Floor

 

Los Angeles, CA 90067

 

Email: rsinnott@kaynecapital.com

 

[Signature Page of Shareholders to Voting Agreement]

 

--------------------------------------------------------------------------------


 

 

PAA MANAGEMENT, L.P.

 

 

 

By: PAA Management, LLC, its general partner

 

 

 

 

 

/s/ Greg L. Armstrong

 

By: Greg L. Armstrong

 

 

 

Address:

 

333 Clay Street, Suite 1600

 

Houston, Texas 77002

 

Attn: Richard McGee

 

Email: rkmcgee@paalp.com

 

 

 

 

 

/s/ Greg Armstrong

 

Greg Armstrong

 

 

 

Address:

 

333 Clay Street, Suite 1600

 

Houston, Texas 77002

 

Email: glarmstrong@paalp.com

 

 

 

 

 

/s/ Harry Pefanis

 

Harry Pefanis

 

 

 

Address:

 

333 Clay Street, Suite 1600

 

Houston, Texas 77002

 

Email: hnpefanis@paalp.com

 

[Signature Page of Shareholders to Voting Agreement]

 

--------------------------------------------------------------------------------


 

Schedule I

 

Shareholder

 

PAGP Class
A Shares
Held
Beneficially
or of Record

 

PAGP Class
B Shares
Held
Beneficially
or of Record

 

Percent of
Total Class A
Shares and
Class B
Shares
Combined

 

EMG Investment, LLC

 

—

 

121,516,879

 

18.97

%

Lynx Holdings I, LLC

 

—

 

8,476,802

 

1.32

%

Oxy Holding Company (Pipeline), Inc.

 

—

 

79,830,161

 

12.46

%

KAFU Holdings (QP), L.P.

 

—

 

64,803,104

 

10.11

%

KAFU Holdings II, L.P.

 

—

 

6,795,545

 

1.06

%

KAFU Holdings, L.P.

 

—

 

3,305,189

 

0.52

%

PAA Management, L.P.

 

—

 

21,835,922

 

3.41

%

Greg Armstrong

 

1,200,000

 

9,814,127

 

1.72

%

Harry Pefanis

 

489,065

 

6,889,930

 

1.15

%

John T. Raymond

 

573,954

 

—

 

0.09

%

Robert V. Sinnott

 

3,274,488

 

—

 

0.51

%

TOTAL

 

5,537,507

 

323,267,659

 

51.32

%

 

[Schedule I to Voting Agreement]

 

--------------------------------------------------------------------------------